Title: From Benjamin Franklin to William Strahan, 31 July 1744
From: Franklin, Benjamin
To: Strahan, William


Sir
July 31. 1744
The above is a Copy of my last (via Corke). This encloses Bills for Twenty Pounds Thirteen Shillings Sterling, for which when receiv’d please to give my Account Credit, and send me by the first Ship a Fount of about 300 lb. weight of good new English Letter, which I shall want to compleat a little Printing house for our common Friend Mr. Hall. I send you per this Ship a Box containing 300 Copies of a Piece I have lately printed here, and purpose to send you 200 more per next Ship. I desire you to take the properest Measures for getting them sold at such a Price as they will readily fetch, and I will take Books of you in Exchange for them. This kind of Commerce may be advantageous to us both, and to Mr. Hall; since if [we] have a reasonable Sale where we live for such Things as we print, what we do over and above, and can get dispos’d of at a foreign Market, is almost so much clear Gain. I have only time to add, that I am, with sincere Regards Your obliged humble Servant
B Franklin
 Addressed: To  Mr William Strahan  Printer in  London  Per Capt. Evans  with a Box W S.